            Case 1:20-cr-00330-AJN Document 51 Filed 09/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT                                                                                       9/2/20
SOUTHERN DISTRICT OF NEW YORK


    United States of America,

                     –v–
                                                                                    20-CR-330 (AJN)
    Ghislaine Maxwell,
                                                                                 MEMORANDUM
                              Defendant.                                       OPINION AND ORDER


ALISON J. NATHAN, District Judge:

         On August 17, 2020, Defendant Ghislaine Maxwell filed a sealed letter motion seeking

an Order modifying the protective order in this case.1 Specifically, she sought a Court order

allowing her to file under seal in certain civil cases (“Civil Cases”) materials (“Documents”) that

she received in discovery from the Government in this case. She also sought permission to




1
  This Order will not refer to any redacted or otherwise confidential information, and as a result it will not be sealed.
The Court will adopt the redactions to Defendant’s August 17, 2020 letter motion that the Government proposed on
August 21, 2020, and it will enter that version into the public docket. The Court’s decision to adopt the
Government’s proposed redactions is guided by the three-part test articulated by the Second Circuit in Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Under this test, the Court must: (i) determine whether the
documents in question are “judicial documents;” (ii) assess the weight of the common law presumption of access to
the materials; and (iii) balance competing considerations against the presumption of access. Id. at 119-20. “Such
countervailing factors include but are not limited to ‘the danger of impairing law enforcement or judicial efficiency’
and ‘the privacy interests of those resisting disclosure.’” Id. at 120 (quoting United States v. Amodeo, 71 F.3d 1044,
1048 (2d Cir.1995) (“Amodeo II”)). The Government’s proposed redactions satisfy this test. First, the Court finds
that the defendant’s letter motion is “relevant to the performance of the judicial function and useful in the judicial
process,” thereby qualifying as a “judicial document” for purposes of the first element of the Lugosch test. United
States v. Amodeo (“Amodeo I”), 44 F.3d 141, 145 (2d Cir. 1995). Second, the Court assumes that the common law
presumption of access attaches, thereby satisfying the second element. But in balancing competing considerations
against the presumption of access, the Court finds that the arguments the Government has put forth—including,
most notably, the threat that public disclosure of the redacted sections would interfere with an ongoing grand jury
investigation—favor the Government’s proposed narrowly tailored redactions.

In light of this ruling, the parties are hereby ORDERED to meet and confer with respect to proposed redactions to
the Defendant’s reply letter, dated August 24, 2020 and the Defendant’s August 24, 2020 letter addressing her
proposed redactions to the Defendant’s August 17, 2020 letter motion. The parties are further ORDERED to submit
their proposed redactions no later than September 4, 2020; if the parties cannot agree on their proposed redactions,
they shall submit a joint letter to the Court explaining the nature of their dispute.


                                                            1
            Case 1:20-cr-00330-AJN Document 51 Filed 09/02/20 Page 2 of 5




reference, but not file, other discovery material that the Government produced in this case. For

the reasons that follow, Defendant’s requests are DENIED.

         Under Federal Rule of Criminal Procedure 16(d)(1), a Court may enter a protective order

only after it finds that good cause exists. Within this framework, the Federal Rules of Criminal

Procedure leave it to the discretion of the Court to determine whether modification of an existing

protective order is warranted.2 To make that decision, the Court takes into account all relevant

factors, including the parties’ reliance on the protective order and whether the moving party has

sufficiently substantiated a request to deviate from the status quo in the instant matter.

         On July 30, 2020, this Court entered a protective order in this case, having determined

that good cause existed. Dkt. No. 36. The parties agreed that a protective order was warranted.

See Dkt. No. 35 at 1 (“The parties have met and conferred, resolving nearly all the issues relating

to the proposed protective order.”). The Defendant’s Proposed Protective Order included a

provision that stated that all discovery produced by the Government “[s]hall be used by the

Defendant or her Defense Counsel solely for purposes of the defense of this criminal action, and

not for any civil proceeding or any purpose other than the defense of this action.” Dkt. No. 29,

Ex. A ¶ 1(a). That language was included in the Court’s July 30, 2020 protective order. See Dkt.

No. 36 ¶¶ 1(a), 10(a), 14(a). Shortly thereafter, the Government began to produce discovery.

         Upon receipt of some of the discovery, the Defendant filed the instant request, which

seeks modification of the protective order in order to use documents produced in the criminal


2
  In the civil context, there is a “strong presumption against the modification of a protective order.” In re Teligent,
Inc., 640 F.3d 53, 59 (2d Cir. 2011) (citation omitted). Courts in the Second Circuit have applied the standard for
modification of protective orders in the civil context to the criminal context. See, e.g., United States v. Calderon,
No. 3:15-CR-25 (JCH), 2017 WL 6453344, at *2 (D. Conn. Dec. 1, 2017) (applying the civil standard for the
modification of a protective order in a criminal case); United States v. Kerik, No. 07-CR-1027 (LAP), 2014 WL
12710346 at *1 (S.D.N.Y. July 23, 2014) (same). See also United States v. Morales, 807 F.3d 717, 723 (5th Cir.
2015) (applying the standard for “good cause” in the civil context when evaluating whether to modify a protective
order entered in a criminal case); United States v. Wecht, 484 F.3d 194, 211 (3rd Cir. 2007) (same).



                                                           2
          Case 1:20-cr-00330-AJN Document 51 Filed 09/02/20 Page 3 of 5




case in other civil proceedings. She bases her request on the premise that disclosure of the

Documents to the relevant judicial officers is allegedly necessary to ensure the fair adjudication

of issues being litigated in those civil matters. But after fourteen single-spaced pages of heated

rhetoric, the Defendant proffers no more than vague, speculative, and conclusory assertions as to

why that is the case. She provides no coherent explanation of what argument she intends to

make before those courts that requires the presentation of the materials received in discovery in

this criminal matter under the existing terms of the protective order in this case. And she

furnishes no substantive explanation regarding the relevance of the Documents to decisions to be

made in those matters, let alone any explanation of why modifying the protective order in order

to allow such disclosure is necessary to ensure the fair adjudication of those matters. In sum, the

arguments the Defendant presents to the Court plainly fail to establish good cause. The

Defendant’s request is DENIED on this basis.

       Indeed, good cause for the requested modification of the protective order is further

lacking because, as far as this Court can discern, the facts she is interested in conveying to the

judicial decisionmakers in the Civil Cases are already publicly available, including in the

Government’s docketed letter on this issue. See Dkt. No. 46. In the opening paragraph of her

reply letter dated August 24, 2020, the Defendant states that she is essentially seeking to disclose

under seal to certain judicial officers the following factual information:

       1. Grand jury subpoenas were issued to an entity (“Recipient”) after the Government

           opened a grand jury investigation into Jeffrey Epstein and his possible co-

           conspirators;

       2. The Recipient concluded that it could not turn over materials responsive to the grand

           jury subpoena absent a modification of the civil protective orders in the civil cases;




                                                  3
          Case 1:20-cr-00330-AJN Document 51 Filed 09/02/20 Page 4 of 5




       3. In February 2019, the Government, ex parte and under seal, sought modification of

           those civil protective orders so as to permit compliance with the criminal grand jury

           subpoenas;

       4. In April 2019, one court (“Court-1”) permitted the modification and, subsequently,

           another court (“Court-2”) did not;

       5. That as a result of the modification of the civil protective order by Court-1, the

           Recipient turned over to the Government certain materials that had been covered by

           the protective order; and

       6. That the Defendant learned of this information (sealed by other courts) as a result of

           Rule 16 discovery in this criminal matter.

       With the exception of identifying the relevant judicial decision makers and specific civil

matters, all of the information listed above is available in the public record, including in the letter

filed on the public docket by the Government on this issue. See Dkt. No. 46. Although this

Court remains in the dark as to why this information will be relevant to those courts, so that

those courts can make their own determination, to the extent it would otherwise be prohibited by

the protective order in this matter, the Court hereby permits the defendant to provide to the

relevant courts under seal the above information, including the information identifying the

relevant judicial decision makers and civil matters.

       In addition, the Government has indicated that “there is no impediment to counsel

making sealed applications to Court-1 and Court-2, respectively, to unseal the relevant

materials.” Dkt. No. 46 at 3 n.5. In her reply, the Defendant asserts that she is amenable to such

a solution if the Court agrees with the Government that doing so would not contravene the

protective order in this case. To the extent it would otherwise be prohibited by the protective




                                                  4
           Case 1:20-cr-00330-AJN Document 51 Filed 09/02/20 Page 5 of 5




order in this matter, the Defendant may make unsealing applications to those Courts if she

wishes.

          SO ORDERED.


Dated: September 2, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                               5
